Citation Nr: 0508001	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  93-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hammertoe 
deformities with bunions and blisters.

3.  Entitlement to service connection for circulatory 
problems of the lower extremities.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  He also served in the Army Reserve from 
February 1976 to February 1980.

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from RO decisions rendered in September 
1991 and March 1992.  

In June 1992 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.

In September 1994 and July 1999, the Board remanded the 
veteran's claims to the RO for further evidentiary 
development.

In February 2003, the Board issued a decision wherein it 
denied entitlement to service connection for the disabilities 
at issue.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  

In December 2003 the CAVC vacated the February 2003 Board 
decision and remanded the matter to the Board for 
readjudication and the issuance of a new decision.  In March 
2004, the Board remanded the case to the RO for further 
development.  

The case has recently been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1. Pes planus, bilateral hammertoe deformities with bunions 
and blisters, circulatory problems of the lower extremities, 
and hypertension were not manifest during service or for many 
years thereafter; hypertension was not manifest to a 
compensable degree during the first post service year.

2. The probative and competent medical evidence of record 
does not establish that pes planus, bilateral hammertoe 
deformities with bunions and blisters, circulatory problems 
of the lower extremities, and hypertension are linked to 
service on any basis.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Bilateral hammertoe deformities with bunions and blisters 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Circulatory problems of the lower extremities were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows that 
on enlistment examination in February 1974, his feet, 
vascular system and heart were normal.  His blood pressure 
was 112/64.  On quadrennial examination in January 1978, his 
feet, vascular system, and heart were again noted as normal 
and blood pressure was 108/68.  The service medical records 
on file are otherwise not pertinent to the disorders on 
appeal.

A 1977 private medical record shows that the veteran's blood 
pressure was 100/64.  A 1979 private medical record reflects 
his blood pressure was 110/60.

Outpatient treatment records, dated in the late 1980s and 
early 1990s, show that the veteran presented for treatment of 
hypertension, varicosities, hammertoes, and bunion 
deformities.  He applied for safety shoes in the late 1980s 
and 1990s.

A December 1991 VA general medical examination report shows 
that the veteran reported he was diagnosed as having 
hypertension after a motor vehicle accident in 1989.  He said 
he was currently on medication and was totally asymptomatic.  
He related that he was diagnosed as having varicose veins in 
1976.  The diagnoses included a hammertoe deformity with 
blisters and bunions of both feet, pes planus, superficial 
varicose veins involving both lower extremities 
(asymptomatic), and essential hypertension (not found at 
present).

A December 1991 VA podiatry examination report shows that the 
veteran related he had swollen feet on prolonged standing.  
He said he had had flat feet since childhood.  He said his 
flatfeet first became symptomatic during basic training.  The 
impressions included congenital pes planus, and no hammertoe 
deformities on either foot.

At a June 1992 RO hearing, the veteran reported that he 
started having foot problems in service as he was given boots 
that were the wrong size.  He went to the dispensary 20 to 25 
times for treatment of foot problems.  He was given treatment 
for corns and swollen feet.  He continued to have foot 
problems during his Reserve service.  He also had circulatory 
problems during active duty.  His veins jumped out of his 
skin.  He was on blood pressure medication.

VA outpatient treatment records dated in the early to mid 
1990s shows that the veteran was treated for foot complaints, 
including pes planus, callosities, and hyperkeratosis.

An April 1995 VA foot examination report shows that the 
veteran indicated he was not aware of any deformities of the 
feet until he went into basic training.  While in basic 
training, he said he was prescribed special shoes because of 
flat feet, corns and calluses.  Following an examination, the 
diagnoses were moderate pes planus of the feet, and a 
hammertoe deformity of the 5th toe of the right foot.

An April 1995 VA arteries/veins examination report shows that 
the veteran related he started having pain in his lower 
extremities in February 1994.  He said he was examined by his 
private physician who was unable to determine the etiology of 
his condition.  He also said he was told that he could have a 
possible circulatory condition of the lower extremities.  The 
diagnoses included peripheral vascular disease involving both 
lower extremities (not found at present).

An April 1995 VA hypertension examination report shows the 
veteran stated that in 1976, during a routine service 
examination, he was diagnosed as having hypertension.  He 
said he was treated on an outpatient basis, and received 
medication which he had been on ever since.  The diagnoses 
included essential hypertension.

An April 1995 VA X-ray of the feet revealed osteoarthritic 
changes on the left foot, and a normal right foot.

An April 1998 VA foot examination report shows the veteran 
recounted having received foot treatment in service for 
blisters and corns.  He said he missed some duty due to foot 
pain.  He said he did not receive any special shoes or 
inserts.  Following an examination it was noted that he had 
mild pes planus, no hammertoes, and no appreciable varicose 
veins.  An August 1998 VA X-ray study of the feet revealed 
"negative bilateral feet."

A September 1998 VA foot examination report shows the veteran 
related that during basic training in the 1970s he was given 
a pair of boots that were too tight.  He said the boots 
caused him to develop calluses and blisters.  He said he 
received treatment for his symptoms, but was never given arch 
supports for his painful flat feet.  He also said he had 
varicose veins.  In 1988 he was diagnosed with aching painful 
bunions and hammertoes.  In 1989 it was noted he was treated 
for painful corns and hammertoe deformities.  The diagnoses 
were flexible flat foot deformity of the feet, and mild 
hallux abductor valgus of the feet.

VA clinical records dated in 2003 refer to hallux limitus and 
note the veteran was being seen following a left foot 
implant.  Other clinical record entries note he complained of 
a painful left big toe of several years, and hypertension was 
also recorded.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
in or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).

Service incurrence for hypertension will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service of at least 90 days 
duration.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service. VAOPGCPREC 82-90.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to the issues on appeal because the 
veteran's claim was received before November 9, 2000, the 
effective date of the new law but not finally adjudicated.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
The record shows that the veteran was properly notified of 
the outcome of the September 1991 and March 1992 RO 
decisions.

The discussion in the RO's decisions, the statement of the 
case (SOC) issued in March 1992, the supplemental statements 
of the case (SSOC) issued in November 1992, December 1998, 
February 1999, July 2002 and November 2004, the Board remands 
in 1994, 1999 and 2004, and numerous letters over the years 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

In addition, in March 2004, the RO sent the veteran a letter 
directed to the issues on appeal that explained the expanded 
VA notification and duty to assist obligations under the 
VCAA.  The letter advised him that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the case two 
times, in 1994 and 1999, in part, in an effort to obtain all 
outstanding service and Reserve records.  All responses 
received are either to the effect that all of the veteran's 
service and Reserve records have already been forwarded to 
the RO or that there are no remaining records.  As such, 
further efforts to obtain any records would be futile.

Further, it is noted that the veteran has reported that he 
cannot remember the name of the physician who treated him 
shortly after service; as such, no further efforts need be 
expended in this regard.  Finally, it is noted that the 
veteran was provided with VA examinations, most recently in 
1998.  

In sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claims. VA has fulfilled 
its duty to assist.

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the March 2004 VCAA notice letter was sent 
after the initial RO adjudication of the veteran's claims, 
and thus it does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  However, the 
CAVC in Pelegrini II has left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  No further communication was received from the 
veteran in response to that letter.  He did respond to the 
SSOC issued in November 2004 with comments on evidence 
previously of record.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; 

(2) inform the claimant about the information and evidence 
that VA will seek to provide; 

(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and 

(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, the VCAA notice letter that was 
provided to the appellant in March 2004 did contain the 
"fourth element."  In boldface type on the first page of 
the letter he was invited to "provide us with any evidence 
or information you may have pertaining to your appeal."  The 
Board finds that the veteran did have actual notice of the 
obligation to submit all relevant evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  The VCAA requires VA 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded VA examinations in connection with his claims.  



Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on his behalf.  Adjudication 
of the claim may proceed, consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Regarding pes planus and hammertoe deformities with bunions 
and blisters, the veteran's service medical records are 
silent for any foot problems, including pes planus, 
hammertoes, bunions, or blisters.  Furthermore, examinations 
conducted in 1974 and 1978 disclosed that his feet were 
normal.  Pes planus and hammertoe deformities with bunions 
and blisters were first noted in the 1990s, many years after 
the conclusion of the veteran's active and Reserve service.  
Numerous VA examinations were conducted over the years.  

A VA examination in 1991 noted a diagnosis of congenital pes 
planus, and a hammertoe deformity with blisters and bunions 
of both feet; a VA examination in 1995 noted a diagnosis of 
moderate pes planus and a hammertoe deformity of the 5th toe 
of the right foot; and an April 1998 VA examination noted 
mild pes planus and no hammertoes.

None of the VA examinations link the veteran's foot problems 
to service.  In fact, there is no medical evidence on file 
which provides an etiological link between service and any 
current bilateral pes planus or bilateral hammertoes with 
bunions and blisters (assuming such exists, currently). 
(Specifically, there is no medical evidence of incurrence, 
aggravation or a super imposed injury.)

Absent competent and probative medical evidence establishing 
a nexus to service, the veteran's claims of service 
connection for pes planus and bilateral hammertoes with 
bunions and blisters must be denied.   

The veteran's assertions of having received extensive foot 
treatment in service are acknowledged but are not borne out 
by the objective evidence of record.  Again, given the lack 
of an etiological link between service and any pes planus or 
hammertoes, the claims are denied.

The veteran's vascular system was normal on enlistment 
examination in February 1974, and later on quadrennial 
examination in January 1978.  Varicosities were first noted, 
in the late 1980s and early 1990s, many years after service.  
In December 1991, the veteran was afforded a VA general 
medical examination and was diagnosed as having superficial 
varicose veins involving both lower extremities 
(asymptomatic).  The VA examination in April 1995 shows the 
diagnoses included peripheral vascular disease involving both 
lower extremities (not found at present).

In sum, the Board concludes that there is no evidence of an 
etiological link between any current circulatory problems and 
a disease or injury in service.  In this regard, it is noted 
that the veteran was never noted as having circulatory 
problems in service; rather, this condition was first 
medically documented many years after service. Further, there 
is some question as to whether the veteran currently has 
circulatory problems.  Again, it is noted that the April 1995 
VA examination noted that peripheral vascular disease 
involving both lower extremities was not noted on 
examination.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  However, assuming that circulatory problems do 
indeed exist, there is still no etiological link of record, 
as such, the veteran's claim for service connection must be 
denied.

From the outset, the veteran's assertions regarding inception 
of hypertension are acknowledged.  Specifically, he has 
variously reported that hypertension first began in service 
in the 1970s, and began in 1989.  The veteran's service 
medical records show that his heart was normal on enlistment 
examination in February 1974 and on quadrennial examination 
in January 1978.  Blood pressure readings, during the 1970s, 
were essentially normal, with systolic pressure between 100-
112 and diastolic pressure between 60-68.  

Post-service medical evidence shows that when VA examined the 
veteran in December 1991, essential hypertension was not 
noted.  However, it is noted that private outpatient 
treatment records from the early 1990s do reveal mild 
hypertension.  On VA examination in April 1995 hypertension 
was objectively noted.  

In sum, the Board concludes that there is no evidence, from 
VA or other sources, providing an etiological link between 
any current hypertension and a disease or injury in service.  
Again, hypertension was noted many years after service.  As 
such, the veteran's claim of service connection for 
hypertension must be denied.

While the veteran appears to argue that his pes planus, 
bilateral hammertoe deformities with bunions and blisters, 
circulatory problems of the lower extremities, and 
hypertension are related to service, he is not competent to 
render such an opinion, as he is a layman, possessing no 
medical expertise or training in the area of medical 
diagnosis or etiology. See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, recent legal precedent that clarifies the 
obligation to provide medical examination/opinion under the 
VCAA does not require additional development in these 
matters.  See Duenas v. Principi, 18 Vet. App. 514, 519-20 
(2004).  The CAVC held that the VCAA duty to assist regarding 
the necessity of a medical examination/opinion did not attach 
where a veteran simply relates disorders to military service 
and there is no medical opinion relating them to service or 
other competent evidence he suffered an event or injury that 
may be associated with symptoms he reported.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  

The Board has carefully considered the rule, but is unable to 
find that the positive and negative evidence is, under the 
applicable law, in balance.  Instead, the weight of evidence 
is against the veteran's service connection claims and, thus, 
the rule is inapplicable.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for bilateral hammertoe 
deformities with bunions and blisters is denied.

Entitlement to service connection for circulatory problems of 
the lower extremities is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


